Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed on 11/21/20 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
In claims 1 and 15, the limitation of “capture an image of an exterior environment of the vehicle with a first one of the one or more cameras; determine, based on the image, an exterior illumination level of the exterior environment: determine, based on the exterior illumination level, an ambient illumination level”, is not disclosed in the specification. The paragraphs that disclose the camera function with respect to the ambient light, are [0050] and [0051]. However, this portion does not disclosure capture an image of an exterior environment of the vehicle with a first one of the one or more cameras; determine, based on the image, an exterior illumination level of the exterior environment: determine, based on the exterior illumination level, an ambient illumination level.
For purposes of examination, the camera is considered to have a sensor that senses external ambient light and the internal ambient light is accordingly adjusted .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the amended portion of the claims, the limitation of “capture an image of an exterior environment of the vehicle with a first one of the one or more cameras; determine, based on the image, an exterior illumination level of the exterior environment: determine, based on the exterior illumination level, an ambient illumination level”, is unclear language. It is not clear how based on the image information itself the exterior illumination level is obtained. For purposes of examination, the camera is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US 20170206831, cited by Applicant) in view of Shiozawa (US 20180208153) and Bingle (US 20060171704)
Regarding claims 1 and 15, Lutz teaches (A vehicle comprising: for claim 15) a display and illumination system (Fig.1) for an interior of a vehicle, comprising: a light source 5 ([0048]-[0049]); one or more cameras ([0056]); and a flexible material (leather 3)  for forming a surface of the interior of the vehicle, wherein, when the system is in a first state, light transmitted from the light source is visible through the flexible material, and, when the system is in a second state, no light is visible through the flexible material from the light source ([0030],[0006],[0009],[0013],[0014]-[0019],[0022],[0026],[0049]) wherein the control unit controls the illumination of the light emitting elements).

Shiozawa teaches a vehicle configured to: use a sensor and based on the sensor output for an exterior illumination level of the exterior environment: determine, based on the exterior illumination level, an ambient illumination level: and use the light source to generate ambient illumination based on the determined ambient illumination level ([0021]). Further regarding the limitation of “capture an image of an exterior environment of the vehicle with a first one of the one or more cameras; determine, based on the image   an exterior illumination level of the exterior environment is determined”, Shiozawa already teaches external ambient sensor that control the internal light, and furthermore, Bingle teaches  the use of a camera for capturing exterior environment  wherein the microcontroller may provide an active camera control and may be operable to adjust or control the imaging sensor and/or the illumination sources in response to the ambient light levels present in the exterior scene ([0115],[0128],[0139] and [0146], Note: Bingle also uses sensors within the cameras to sense ambient light).
Therefore from the teachings of Shiozawa and Bingle, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to form image based ambient lighting, in the device of Lutz in order to adjust or control the ],[0128],[0139] and [0146], Note: Bingle also uses sensors within the cameras to sense ambient light in Bingle).
 Regarding claims 2 and 16, Lutz in view of Shiozawa and Bingle teaches (a vehicle for claim 16) a display and illumination system (Fig.1-3 in Lutz) wherein the flexible material comprises a fabric ([0011]).
Regarding claims 3 and 17, Lutz in view of Shiozawa and Bingle teaches (a vehicle for claim 17) a display and illumination system (Fig.1-3 in Lutz) wherein the flexible material is porous (material, having minute spaces or holes through which liquid or air may pass, such as textile).
Regarding claims 4 and 18, Lutz in view of Shiozawa and Bingle teaches (a vehicle for claim 18) a display and illumination system (Fig.1-3 in Lutz) wherein the light source comprises a light emitting diode (LED) or an array of LEDs ([0049]).
      Regarding claim 11, Lutz in view of Shiozawa and Bingle teaches the light from the light source corresponds to visual data captured by the one or more cameras of the exterior environment of the vehicle (from teachings of Bingle, see rejection in claim 1 above, the same reason to combine art as in claim 1 applies).
Claims 5, 6, 9, 12-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Shiozawa and Bingle and further in view of Garcia (US 20190135199 cited previously) 

   Garcia teaches at least one of a diffuser ([0184], - - or an air gap - -) disposed between the flexible material (cover as a textile in [0007], [0184]) and the light source L in [0184]) in order to diffuse the output LED lights to achieve uniform illumination (Fig.12A-12E and Fig.16-19).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use a diffuser as disclosed in Garcia in the device of Lutz in view of Shiozawa and Bingle in order to diffuse the output LED lights to achieve uniform illumination.
Regarding claims 6 and 20, Lutz in view of Shiozawa, Bingle and Garcia teaches a means for at least one of processing, storing or generating visual data, and a means for mapping the visual data to input signals to cause the light source to transmit the light (Fig.8A-8E in Garcia).
 Regarding claim 9, Lutz in view of Shiozawa, Bingle and Garcia teaches the light from the light source comprises at least one of video content, one or more images, or text ([0079] in Garcia).

  Regarding claim 13, Lutz in view of Shiozawa, Bingle and Garcia teaches the system comprises at least one of a portion of an in-vehicle infotainment system ([0019],[0011], infotainment is considered as broadcast material which is intended both to entertain and to inform) or a portion of an in-vehicle ambient illumination system ([0079] in Garcia).
Regarding claims 14 and 21, Lutz in view of Shiozawa, Bingle and Garcia teaches the system comprising a component for the vehicle, wherein the component comprises a pillar, roof, door, seat or floor of the vehicle, and the light source and the flexible material are incorporated into the component ([0182] in Garcia).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Shiozawa, Bingle and Garcia and further in view of Trageser (US 20180158172, cited previously)
Regarding claim 7, Lutz in view of Shiozawa, Bingle and Garcia teaches the invention set forth in claim 6 above but is silent regarding at least one of the means for processing or the means for mapping comprises a dithering algorithm.
Trageser teaches a control system of a head-up display in the interior of a vehicle wherein at least one of the means for processing or the means for mapping comprises a dithering algorithm in order to achieve error diffusion.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to add a dithering algorithm as disclosed in Trageser in the control device of the display systems of Lutz in view of Shiozawa, Bingle and Garcia in order to achieve error diffusion.

Response to Arguments
The arguments filed by the Applicant on 11/17/20 is acknowledged, however they are moot in light of new grounds of rejection for the amended claims.
Further Examiner respectfully notes that the claims as amended do not have clear support in the specification, for example all the relevant paragraphs in the specification with respect to the “camera and ambient” are shown below:
[0021] In one aspect, the light from the light source corresponds to visual data captured by one or more cameras located on the exterior of the vehicle.  (Lickfelt teaches this in [0034] from the previous rejection)

[0050] As shown in schematic diagram FIG. 4, in one aspect, vehicle alerts 402 originating from or generated by other sections and devices (such as motion sensors) of the vehicle, and information from the external cameras  404 mentioned above, may be sent to a processor 406, which may be a video processing and mapping means, for processing and analysis; the video processing and mapping means subsequently transmit output signals to the display or light sources 408 of the integrated illumination system to display information, or provide ambient lighting, or do both as required. These different functionalities of the through-material illumination system may interact with one another. For example, weather notifications messages may be displayed overlaid on a real-time representation of the external environment of the car, and driving warnings may interrupt and change the nature of the ambient lighting.  (Lickfelt teaches the above in [0034] from the previous rejection).
[0051] An example of how the display and illumination system operates and interacts with a user and other components in a car is illustrated with reference to schematic diagram FIG. 5. During a journey, the driver inputs preferences on a control panel of the car that the display system should enter a first state; for example, that ambient light based on external surroundings should be provided 502. The processor detects and processes this first input, and sends a corresponding instruction, for instance to external cameras of the car to obtain external visual data 504. In response to this instruction, the cameras captures and sends visual data to the processor 506, which uses processing means to process (e.g. dither) the visual data and to map the data to input signals readable for the display system. The processor sends a first command to the display system to enter the first state, and the display system receives and implements this command and, for example, provides ambient illumination in the pillars and door frames corresponding to the external view of the car, as requested by the driver 508. Subsequently, for example, if an external camera or sensor, in conjunction with algorithms in the processor, detect an obstacle coming up in the path of the car, such as another vehicle unexpectedly emerging from a concealed side path some distance ahead 510, the processor processes the information and sends a second command to the display system to switch to a second state, in order to provide a warning in the car, for instance. This command overrides the previous command for providing ambient lighting, and in response, the display system enters the second state in which an array of LEDs in the display system stops or interrupts the ambient displays, and instead provides red warning signs in the A-pillars close to the driver's seat 512, for example. The processor also sends a third command to the car audio system to stop or fade out the music currently being played 514, when the warning signs are shown, for example. Subsequently, the processor may receive and process a new instruction from the driver that the warning is no longer needed 516, and issue a third command to the display system to revert to a previous or original state; the display system receives this command, and resumes displays based on previously stored preferences or instructions 518, for instance. Further different states of the display and illumination system are possible. Therefore Lickfelt from the previous rejection teaches the above in [0034].
1. For example the underlined portions of [0051] from above: that is, that ambient light based on external surroundings should be provided 502. This statement does not indicate that the external surroundings actually corresponds to the ambient light of the exterior, since the ambient light as mentioned above is ambient light within the vehicle and not exterior to the vehicle.
2. Further, from the second underlined portions of [0051] from above: that is, This command overrides the previous command for providing ambient lighting, and in response, the display system enters the second state in which an array of LEDs in the display system stops or interrupts the ambient displays, 

Further, regarding the amended claims, the arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875